DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022, has been entered.
Claims 1-152 and 154-164 are canceled.
Claims 153 and 165-172 are pending.  Claims 169-171 are withdrawn.
Claims 153, 165-168, and 172 are examined on the merits.

Notice Re: Prior Art Available Under Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 153, 165-168, and 172 are rejected under 35 U.S.C. 103 as being unpatentable over Soares (International Journal of Pharmaceutics. 2002. 237: 163-170. Previously cited) in view of Ward (International Journal of Pharmaceutics. 1999. 187: 153-162. Previously cited), Hellman (Biochimica et Biophysica Acta. 1983. 749: 133-142. Previously cited), and Pikal-Cleland (Archives of Biochemistry and Biophysics. 2000. 384(2): 398-406. Previously cited), and in light of Zalipsky (US 5,612,460. Previously cited).
Soares discloses a study investigating PEG-L-asparaginase stability and activity changes in different solutions and buffers with respect to the variations of pH, temperature, and human serum reactivity (page 164, right column, last full paragraph).  Additionally, in attempting to improve PEG-L-asparaginase shelf-life, Soares studied the stability of the modified enzyme during lyophilization (page 164, right column, last full paragraph).  PEG (polyethylene glycol) is a polyalkylene oxide (for instance, see page 9, lines 15-22 of the instant specification).  To obtain the PEG-L-asparaginase, L-asparaginase was combined with activated PEG (page 165, right column, second full paragraph).  In this reaction, PEG is conjugated to L-asparaginase (abstract), in which activated PEG binds to the free amino acid group situated in the amino acid side chains of the protein (in this case, L-asparaginase) (page 164, left column, last full paragraph).  Therefore, PEG-L-asparaginase reads on the claimed ‘polyalkylene oxide-asparaginase,’ wherein ‘the polyalkylene oxide-asparaginase comprises an asparaginase covalently linked to a polyalkylene oxide group that is a polyethylene glycol’ as required by instant claim 153.
Section 2.7 of Soares, directed to a freeze-drying experiment, teaches a composition that is comparable to the reconstituted lyophilized composition of instant claim 153, a composition that is comparable to the lyophilized sample of instant claim 168, and a kit comparable to the kit of instant claim 172.  See page 166, left column, first paragraph.  In particular, aliquots of PEG-L-asparaginase (0.03 IU/µL) solution in phosphate buffer pH 7.3 were prepared containing 1.2 mg/ml NaH2PO4 (i.e. monobasic sodium phosphate - see page 18, lines 7-8 of the instant specification), 5.6 mg/ml Na2HPO4 (i.e. dibasic sodium phosphate – see page 18, lines 6-7 of the instant specification), and 8.5 mg/ml NaCl (i.e. sodium chloride, meeting the salt limitation of instant claim 153).  The aliquots were frozen in freeze-drier vials using an FTS Systems freeze-drier (see also page 165, last paragraph for teaching of freeze-drier vials).  
At this point in the freeze-drying experiment of Section 2.7, the freeze-dried samples in the freeze-drier vials are comparable to instant claims 168 and 172.  Regarding instant claim 168, a freeze-dried sample of Soares is comparable to instant claim 168 since it reads on a lyophilized sample comprising a polyalkylene oxide-asparaginase (PEG-L-asparaginase); dibasic sodium phosphate; monobasic sodium phosphate; and a salt (sodium chloride), wherein the lyophilized sample is dehydrated (since the sample is freeze-dried, then it is dehydrated).  Regarding instant claim 172, the freeze-drier vials read on ‘one or more unit dosage containers’ and thus the freeze-drier vials containing the freeze-dried samples as a whole is comparable to instant claim 172 since it is drawn to a kit comprising one or more unit dosage containers (the freeze-drier vials) each containing a lyophilized sample that is comparable to the lyophilized sample of instant claim 168.
Next in the freeze-drying experiment of Section 2.7, Soares teaches that the samples were withdrawn at indicated times, reconstituted with the same amount of sublimated water, and submitted to the analysis of enzymatic activity (again, see page 166, left column, first paragraph).  To repeat, Section 2.7 of Soares teaches that 1 mL aliquots of PEG-L-asparaginase contained 5.6 mg/ml Na2HPO4 (dibasic sodium phosphate), 1.2 mg/ml NaH2PO4 (monobasic 
sodium phosphate), and 8.5 mg/ml NaCl.  For those aliquots, the concentration of NaCl is calculated below to be 0.85 wt% NaCl, 0.56 wt.% Na2HPO4 (dibasic sodium phosphate), and 0.12 wt.% NaH2PO4 (monobasic sodium phosphate), based on approximating the density of the aliquots to be the density of water (i.e. 1 g/mL).  When the freeze-dried samples are reconstituted, then the concentrations would have been the same.  

Calculations:
[Wingdings font/0xE0] salt:                   
                    
                        
                            8.5
                             
                            m
                            g
                             
                            N
                            a
                            C
                            l
                        
                        
                            m
                            l
                             
                            c
                            o
                            m
                            p
                            o
                            s
                            i
                            t
                            i
                            o
                            n
                        
                    
                     
                    ×
                     
                    
                        
                            1
                             
                            g
                             
                            N
                            a
                            C
                            l
                        
                        
                            1000
                             
                            m
                            g
                             
                            N
                            a
                            C
                            l
                        
                    
                    ×
                    
                        
                            1
                             
                            m
                            l
                             
                            c
                            o
                            m
                            p
                            o
                            s
                            i
                            t
                            i
                            o
                            n
                        
                        
                            1
                             
                            g
                             
                            c
                            o
                            m
                            p
                            o
                            s
                            i
                            t
                            i
                            o
                            n
                        
                    
                    ×
                    100
                    =
                    0.85
                     
                    w
                    t
                    .
                    %
                     
                    N
                    a
                    C
                    l
                     
                
             
[Wingdings font/0xE0] Na2HPO4:                   
                    
                        
                            5.6
                             
                             
                            m
                            g
                             
                            N
                            a
                            2
                            H
                            P
                            O
                            4
                        
                        
                            m
                            l
                             
                            c
                            o
                            m
                            p
                            o
                            s
                            i
                            t
                            i
                            o
                            n
                        
                    
                     
                    ×
                     
                    
                        
                            1
                             
                            g
                             
                            N
                            a
                            2
                            H
                            P
                            O
                            4
                        
                        
                            1000
                             
                            m
                            g
                             
                            N
                            a
                            2
                            H
                            P
                            O
                            4
                        
                    
                    ×
                    
                        
                            1
                             
                            m
                            l
                             
                            c
                            o
                            m
                            p
                            o
                            s
                            i
                            t
                            i
                            o
                            n
                        
                        
                            1
                             
                            g
                             
                            c
                            o
                            m
                            p
                            o
                            s
                            i
                            t
                            i
                            o
                            n
                        
                    
                    ×
                    100
                    =
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                    0.56
                     
                    w
                    t
                    .
                    %
                     
                    N
                    a
                    2
                    H
                    P
                    O
                    4
                     
                
             
[Wingdings font/0xE0] NaH2PO4:                
                     
                     
                    
                        
                            1.2
                             
                             
                            m
                            g
                             
                            N
                            a
                            H
                            2
                            P
                            O
                            4
                        
                        
                            m
                            l
                             
                            c
                            o
                            m
                            p
                            o
                            s
                            i
                            t
                            i
                            o
                            n
                        
                    
                     
                    ×
                     
                    
                        
                            1
                             
                            g
                             
                            N
                            a
                            H
                            2
                            P
                            O
                            4
                        
                        
                            1000
                             
                            m
                            g
                             
                            N
                            a
                            H
                            2
                            P
                            O
                            4
                        
                    
                    ×
                    
                        
                            1
                             
                            m
                            l
                             
                            c
                            o
                            m
                            p
                            o
                            s
                            i
                            t
                            i
                            o
                            n
                        
                        
                            1
                             
                            g
                             
                            c
                            o
                            m
                            p
                            o
                            s
                            i
                            t
                            i
                            o
                            n
                        
                    
                    ×
                    100
                    =
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                    0.12
                     
                    w
                    t
                    .
                    %
                     
                    N
                    a
                    H
                    2
                    P
                    O
                    4
                     
                
            

In sum, these reconstituted samples are comparable to instant claim 153 since they read on a reconstituted lyophilized composition comprising:
a polyalkylene oxide-asparaginase (PEG-L-asparaginase);
dibasic sodium phosphate at a concentration of 0.56 wt.% (see calculation above); 
monobasic sodium phosphate at a concentration of 0.12 wt.% (see calculation above); and
a salt at a concentration of 0.85 wt.%, based upon the weight of the composition, wherein the salt is sodium chloride (see calculation above),
wherein the polyalkylene oxide-asparaginase comprises an asparaginase covalently linked to a polyalkylene oxide group that is a polyethylene glycol.

	Since Soares teaches reconstituting their freeze-dried samples with water, then Soares demonstrates that the freeze-dried samples of Soares are capable of forming a composition comparable to instant claim 153 by reconstituting the freeze-dried samples with water, which speaks to a limitation of the last four lines of instant claim 168 (which is incorporated by instant claim 172).

Soares differs from the claimed invention in that Soares does not expressly disclose the following:
The concentration of the polyalkylene oxide-asparaginase (PEG-L-asparaginase) is about 750 IU per ml of the reconstituted composition; Instead, Soares discloses a concentration of 0.03 IU/µl (page 166, left column, first paragraph) which converts to 30 IU per mL of the composition according to the following calculation:
                
                    
                        
                            0.03
                             
                            I
                            U
                        
                        
                            µ
                            L
                        
                    
                    ×
                    
                        
                            
                                
                                    10
                                
                                
                                    6
                                
                            
                            µ
                            L
                        
                        
                            L
                        
                    
                    ×
                    
                        
                            L
                        
                        
                            
                                
                                    10
                                
                                
                                    3
                                
                            
                            m
                            L
                        
                    
                    =
                    30
                     
                    I
                    U
                     
                    p
                    e
                    r
                     
                    m
                    L
                
            

The lyophilized samples comprise a sugar which, when a reconstituted lyophilized composition, is at a concentration of about 4.5 wt.% based upon the weight of the reconstituted lyophilized composition, wherein the sugar is sucrose; and
The reconstituted lyophilized composition comprises the dibasic sodium phosphate at a concentration of about 0.279 wt%, the monobasic sodium phosphate at a concentration of about 0.06 wt%, and the salt (sodium chloride) at a concentration of about 0.425 wt%, based upon the weight of the reconstituted lyophilized composition.

Regarding differences (i) and (ii) (Soares does not expressly disclose the PEG-L-
asparaginase at a concentration about 750 IU per mL of the reconstituted lyophilized composition; Soares does not expressly disclose that the reconstituted lyophilized composition comprises sucrose at a concentration of about 4.5 wt.% based upon the weight of the composition):
Ward examined the freeze-drying characteristics of L-asparaginase, which is a model polymeric protein that is well-characterized and exhibiting a pattern of freeze-drying instability which is typical of many such entities (page 154, left column, last paragraph).  Ward examined the use of a range of saccharide additives to stabilize L-asparaginase during lyophilization, assessed post-drying enzyme activity and quaternary structure, and related the extrapolated levels of additive necessary to provide full stabilization to the theoretical levels predicted from an existing hypothesis using molecular modelling (abstract).  The saccharide additives tested were trehalose, lactose, maltose, sucrose, glucose, and mannitol (Table 1 on page 154), wherein the sucrose is recited in instant claim 153 as ‘the sugar.’  In the study, 1 mL aliquots of diluted aqueous solution of L-asparaginase (1.45 mg/ml) containing excipients (the saccharide additives) at a range of concentrations (0.05-1.00 mg/ml) were dispensed into glass lyophilization vials and freeze-dried (page 154, right column, last paragraph).
The measurement of residual enzyme activity showed that each disaccharide appeared to confer similar levels of freeze-dry stability on L-asparaginase, and that the level of protection was dependent on the concentration of additive used, as shown in Figure 2 (page 156).  Figure 2 on page 157 shows that with increasing additive concentration from 0.05 mg/ml to 1.00 mg/ml, the percentage of retained activity increased, with a leveling off at the highest of the tested additive concentrations.  Furthermore, Figure 1(B) on page 156 demonstrates the similarity of the protective abilities of the saccharides used in the study.  
The highest saccharide additive concentration tested was 1.00 mg/ml (page 154, right column, last paragraph; Figure 1(B) and Figure 2).  Given that the aliquots were diluted aqueous solutions of the enzyme (page 154, right column, last paragraph), then the mass of the 1 mL aliquot comprising the highest saccharide additive concentration can be approximated to be the sum of the mass of water (1 mL                 
                    ×
                
             density of water = 1 g water = 1000 mg water), the mass of the L-asparaginase (1.45 mg), and the mass of the saccharide additive (1.00 mg) in the 1 mL volume.  Thus the highest saccharide additive concentration used in Ward is about 0.1 wt.% based upon the weight of the aliquot, according to the following calculation:

                
                    
                        
                            1.00
                             
                            m
                            g
                             
                            s
                            a
                            c
                            c
                            h
                            a
                            r
                            i
                            d
                            e
                             
                            a
                            d
                            d
                            i
                            t
                            i
                            v
                            e
                        
                        
                            1000
                             
                            m
                            g
                             
                            w
                            a
                            t
                            e
                            r
                            +
                            1.45
                             
                            m
                            g
                             
                            a
                            s
                            p
                            a
                            r
                            a
                            g
                            i
                            n
                            a
                            s
                            e
                            +
                            1.00
                             
                            m
                            g
                             
                            s
                            a
                            c
                            c
                            h
                            a
                            r
                            i
                            d
                            e
                             
                            a
                            d
                            d
                            i
                            t
                            v
                            e
                        
                    
                    ×
                    100
                    =
                    0.0998
                     
                    w
                    t
                    .
                    %
                
            , which rounds to 0.1 wt.% 

	Additionally, since Ward used an L-asparaginase supplied as an aqueous solution of concentration of 24.3 mg/ml and activity of 15,360 IU/mL (page 154, right column, first full paragraph), then the 1 mL aliquots used in the study of Ward comprising diluted aqueous solutions of L-asparaginase at 1.45 mg/ml (page 154, right column, last paragraph) have a concentration of about 917 IU/mL according to the following calculation:

                
                    1.45
                    
                        
                            m
                            g
                        
                        
                            m
                            L
                        
                    
                    a
                    s
                    p
                    a
                    r
                    a
                    g
                    i
                    n
                    a
                    s
                    e
                     
                    ×
                    
                        
                            15360
                             
                            I
                            U
                            /
                            m
                            L
                        
                        
                            24.3
                            
                                
                                    m
                                    g
                                
                                
                                    m
                                    L
                                
                            
                            a
                            s
                            p
                            a
                            r
                            a
                            g
                            i
                            n
                            a
                            s
                            e
                        
                    
                    =
                     
                
            916.5 IU/mL which rounds to 917 IU/mL

Hellman studied the effects of freeze-drying on the quaternary structure of Er. carotovora asparaginase (page 134, left column, second paragraph).  It is recognized that the L-asparaginase from Er. carotovora undergoes extensive dissociation from active tetramer to inactive monomers when freeze-dried (abstract).  The study included determining the effect of additives on the freeze-dry/alkaline reconstitution-induced dissociation of the asparaginase (Table I on page 135; page 136, right column, last paragraph).  The additives included the sugars glucose, mannose, sucrose, and mannitol (Table IB on page 135), which are amongst the sugars taught in Ward.  The concentrations used for mannose, sucrose, and mannitol were 2.0% w/v, while glucose was tested at 0.1, 0.5, 1.0, and 2.0% w/v (Table IB on page 135).  Hellman determined that the protective effect depends on the concentration of the additive (page 137, left column, second full paragraph).  In testing the effect of different concentrations of glucose, 0.5-2.0% w/v glucose yielded 96 to 100% enzyme activity and 100% tetramer for the reconstituted composition, whereas the 0.1% w/v glucose yielded 64% enzyme activity and 70% tetramer for the reconstituted composition (Table IB on page 135).  
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included any of the sugars disclosed in Ward and Hellman, including sucrose, when making the freeze-dried samples of Soares which are later reconstituted.  The inclusion of the sugar sucrose in the aliquots of Soares that are freeze-dried is an obvious matter of combining the L-asparaginase provided with a composition (PEG) for stabilizing the L-asparaginase during freeze-drying with a second composition (the sugar sucrose) recognized for stabilizing L-asparaginase during freeze-drying (as demonstrated by Ward); the combination of agents for the same purpose of stabilizing L-asparaginase during freeze-drying is prima facie obvious.  This is supported by MPEP 2144.06(I) which states, “’It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art.’”  It would have been obvious to the skilled artisan to combine agents useful for stabilizing L-asparaginase (PEG and sucrose) for the predictable result of stabilizing L-asparaginase during freeze-drying.  Moreover, it would have been obvious to have included the sugar sucrose in the composition of Soares since it has a protective effect on asparaginase when freeze-dried, as demonstrated by Ward and Hellman.
Further still, it would have been a matter of routine optimization to have varied the concentration of the sugar sucrose to a concentration of at least 1.00 mg/mL (i.e. about 0.1 wt%) at taught in Ward, or at least 2.0 wt% as taught in Hellman, such that the concentration of sucrose in the reconstituted lyophilized composition rendered obvious by Soares in view of Ward and Hellman is about 4.5 wt% based upon the weight of the composition.  The skilled artisan would have recognized that the sugar concentration is a results-effective parameter given that Hellman teaches that the protective effect of the sugar additives depends on the concentration of the sugar additive (page 137, left column, third paragraph).  Moreover, there would have been a reasonable expectation that a sucrose concentration of greater than about 0.1 wt%, including of about 4.5 wt% in the reconstituted lyophilized composition, would have resulted in a high protective effect on the activity of the asparaginase since Ward shows a trend that increasing the additive concentration of the sugar glucose from 0.05 mg/ml to 1.00 mg/ml (i.e. about 0.1 wt%) showed a leveling off of the retained activity at the highest of the tested additive concentrations tested (see Figure 2 on page 157 of Ward).  Likewise, there would have been a reasonable expectation that a sucrose concentration of greater 2.0 wt%, including of about 4.5 wt% in the reconstituted lyophilized composition, would have resulted in a high protective effect on the activity of the asparaginase since Hellman shows that when testing the effect of different concentrations of a sugar (glucose), 0.5-2.0% w/v glucose yielded 96 to 100% enzyme activity and 100% tetramer for the reconstituted composition (Table 1B on page 135).  Based on Ward and Hellman, then any sucrose concentration above the highest concentrations taught in Ward and Hellman would have been expected to have a high protective effect on the activity of the asparaginase; this high protective effect would have been desired.  Therefore, Soares in view of Ward and Hellman render obvious a reconstituted lyophilized composition comprising sucrose at about 4.5 wt% based upon the weight of the composition.
Further still, it would have been obvious to the person of ordinary skill in the art to have varied the enzymatic activity of the L-asparaginase that is conjugated to PEG in Soares, including using an L-asparaginase such that the PEG-L-asparaginase solution has an activity of higher than 30 IU/mL taught in Soares (see calculation above regarding Soares), including about 750 IU/mL of the reconstituted lyophilized composition rendered obvious by Soares in view of Ward and Hellman.  It would have been a matter of routine experimentation to have varied the enzymatic activity of the L-asparaginase that is used in the invention of Soares, particularly since Soares teaches that L-asparaginase is widely used in leukemia treatment (abstract) and thus the enzymatic activity would have been critical for adjusting dosages of the reconstituted lyophilized composition rendered obvious by Soares, Ward, and Hellman for the purpose of treating leukemia.  Moreover, Hellman demonstrates that an even higher concentration of asparaginase, specifically about 917 IU/mL (see calculation above regarding Hellman) is a suitable concentration of asparaginase in a freeze-dried asparaginase composition, and thus it would have been possible to provide PEG-L-asparaginase at 750 IU/mL for the invention rendered obvious by Soares, Ward, and Hellman.

Regarding difference (iii) (Soares does not expressly disclose that the reconstituted lyophilized composition comprises the dibasic sodium phosphate at a concentration of about 0.279 wt%, the monobasic sodium phosphate at a concentration of about 0.06 wt%, and the sodium chloride at a concentration of about 0.425 wt%, based upon the weight of the reconstituted lyophilized composition):
Pikal-Cleland points out that freezing-induced damage to proteins is a major stress factor that must be overcome for the successful freeze-drying of proteins, and that insight into the effects of freezing and thawing on protein stability is critical for many applications in research and medicine (page 398, first paragraph).  During the freezing process, as ice crystals are formed, the buffer salts and protein are concentrated, and the freeze concentration of these solutes can significantly impact the stability of the protein (page 398, last paragraph).  During freezing, the concentration of the electrolyte, specifically sodium chloride, can increase as much as 40-fold and destabilize the protein (page 399, left column, first paragraph).  Also, selective precipitation of given buffer components may cause dramatic shifts in pH which might induce protein denaturation (page 399, left column, first paragraph).  During freezing under nonequilibrium conditions, the pH changes have been shown to depend on the initial buffer concentration and cooling rate (page 399, left column first paragraph).
Therefore, Pikal-Cleland studied the effects of formulation buffer and processing parameters with monomeric and tetrameric beta-galactosidase (beta-gal) during freeze-thawing in sodium and potassium phosphate buffer solutions (page 399, left column, last paragraph).  The previous research suggest that beta-galactosidase stability during freeze-thawing is dependent upon protein concentration, buffer concentration, and solution pH (page 399, right column, first paragraph).  The pH changes during freezing in sodium and potassium phosphate buffers at 10 and 100 mM (initial pH 7.0) were monitored (page 400, left column, last paragraph).  There was a more dramatic pH decrease during freezing for the higher sodium phosphate (NaP) buffer concentration of 100 mM as compared for the lower sodium phosphate buffer concentration of 10 mM (page 400, left column, last paragraph).  Also, the pH shifts during freezing of sodium and potassium phosphate buffers are dependent upon the eutectic temperatures and the concentration of the various salt components relative to their solubilities, wherein the salt components include monosodium salt (NaH2PO4) and disodium salt (Na2HPO4) (page 400, right column, first paragraph).  
Additionally, Figure 4 of Pikal-Cleland shows that the higher sodium phosphate buffer concentration generally resulted in lower recovery of activity (page 403, right column, second paragraph).  In general, the pH decrease associated with freeze-thawing in sodium phosphate buffer causes greater losses in activity and changes in secondary structure than the freeze-thawing under conditions with minor changes in pH (page 404, paragraph bridging left and right columns).  
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have performed routine optimization of the concentrations of the salts NaH2PO4, Na2HPO4, and NaCl in the aliquots of the invention rendered obvious by Soares in view of Ward and Hellman, such that their concentrations are reduced to a concentration of about 0.279 wt% for dibasic sodium phosphate; a concentration of about 0.06 wt% for monobasic sodium phosphate; and a concentration of about 0.425 wt% for sodium chloride based upon the weight of the reconstituted lyophilized samples.  Since higher sodium phosphate buffer concentrations were found in Pikal-Cleland to result in lower recovery of activity for another tetrameric enzyme (beta-gal) from freeze-thawing, then the skilled artisan would have recognized that the sodium phosphate buffer salt concentrations used for freeze-drying PEG-L-asparaginase would have been critical for the stability of the asparaginase enzyme when preparing the invention rendered obvious by Soares, Ward, and Hellman, and that lower sodium phosphate buffer concentrations would have been desirable to improve recovery of enzymatic activity when the PEG-L-asparaginase is reconstituted; the skilled artisan would have recognized that the concentrations of dibasic sodium phosphate and monobasic sodium phosphate are results-effective parameters that would have been critical to the stability of the asparaginase.  
With respect to NaCl concentration, Hellman teaches that NaCl adjusts the ionic strength of freeze-dried asparaginase that is reconstituted (Table III on page 139) and that rehydration at low ionic strength results in complete reassociation of monomers of asparaginase into active tetramer (page 141, second paragraph).  Thus the concentration of NaCl in the aliquots that are freeze-dried and later reconstituted is critical to the stability of the enzyme after PEG-L-asparaginase reconstitution, and thus the skilled artisan would have recognized that NaCl concentration is a results-effective parameter for the preparation of the composition rendered obvious by Soares, Ward, Hellman, and Pikal-Cleland, with a lower NaCl concentration desirable for obtaining a lower ionic strength that would be better at supporting complete reassociation of monomers into active tetramer during reconstitution.  
As such, Soares in view of Ward, Hellman, and Pikal-Cleland renders obvious instant claim 153 is rendered obvious.

Regarding instant claim 165,  Soares discloses that that the activated PEG is activated methoxypolyethylene glycol 5000 (succinimidyl succinate) (paragraph bridging pages 164 and 165).  Thus the PEG group that is conjugated to L-asparaginase (abstract of Soares), reading on being covalently linked to the L-asparaginase, is monomethoxypolyethylene glycol.  As such, instant claim 165 is rendered obvious.  
	Regarding instant claim 166, Soares discloses that the activated PEG is activated methoxypolyethylene glycol 5000 (succinimidyl succinate) (paragraph bridging pages 164 and 165).  As evidenced by Zalipsky, covalent attachment of PEG to a protein is performed between the reactive functional group of the activated PEG and the amines on the protein (column 1, lines 37-45).  Zalipsky further discloses Scheme 1 which shows the conventional attachment of PEG to a protein using succinimidyl succinate derivative of PEG (SS-PEG) as the activated form of the polymer (column 1, lines 45 through column 2, line 10; column 2, lines 32-35).  From Scheme 1 of Zalipsky, it is evident that when a succinimidyl succinate derivative of PEG is used as the activated PEG for attachment to a protein, the PEG is covalently linked by a succinate linker to the protein.  Since Soares uses a succinimidyl succinate derivative of PEG (methoxypolyethylene glycol 5000 (succinimidyl succinate)), then the PEG of the compositions rendered obvious by Soares, Ward, Hellman, and Pikal-Cleland is covalently linked by a succinate linker to the asparaginase.  Thus instant claim 166 is rendered obvious.
	Regarding instant claims 168 and 172,  Soares in view of Ward, Hellman, and Pikal-Cleland differs from the instant claims in that Soares does not expressly disclose that the lyophilized sample (freeze-dried sample) comprises less than 25% water as recited in instant claim 168 (incorporated by instant claim 172).  However, Soares discloses that for lyophilization, the water was sublimated and bulk water molecules are removed, leaving some residual moisture that remains immobilized in the protein structure (page 164, right column, second paragraph).  A teaching of “some residual moisture” in Soares suggests a low moisture content.  Therefore, it would have been obvious to the person of ordinary skill in the art that the residual moisture of the lyophilized sample of Soares, directed to water concentration, is at a low concentration in the lyophilized sample, and in particular would have been expected to be at a concentration that falls in the range of less than 25%.  Therefore, Soares in view of Ward, Hellman, and Pikal-Cleland renders obvious instant claims 168 and 172.
	Regarding instant claim 167, the references differ from instant claim 167 in that they do not expressly disclose that the reconstituted lyophilized composition further comprises sodium hydroxide, hydrochloric acid, or a combination thereof.  
However, Hellman also studied the effect of ionic strength on the reconstitution of the asparaginase (Table III on page 139; page 139, left column, last paragraph).  In the experiments, samples were freeze-dried with no additive and then reconstituted using NaOH to adjust pH and NaCl to adjust ionic strength (I) of the reconstitution medium in order to determine to effect of pH and ionic strength on the enzymatic activity and tetramer form of the reconstituted asparaginase (Table III legend on page 139).  Stabilization of the monomer is the result of both high ionic strength and high pH of the reconstitution solution (page 139, right column, second full paragraph).  The effects of pH and ionic strength are expressed at the reconstitution step and combine to stabilize the subunit and to prevent reassociation into active tetramer (paragraph bridging pages 139 and 140).  Figure 2 shows a model for freeze-drying and reconstitution behavior of the asparaginase (page 140, right column, last paragraph).  As shown in Figure 2, rehydration at neutral pH or at low ionic strength results in complete reassociation of monomers into active tetramer (page 141, second paragraph). 
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have reconstituted the lyophilized samples of the invention rendered obvious by Soares, Ward, Hellman, and Pikal-Cleland using NaOH to adjust pH.  One of ordinary skill in the art would have been motivated to do this since Hellman teaches using NaOH for pH adjustment during reconstitution of freeze-dried asparaginase (Table III on page 139), with the finding that rehydration at the adjusted neutral pH (e.g. pH 7.5; see Figure 2 of Hellman) results in complete reassociation of monomers (the form obtained from the freeze-drying process) into active tetramer (Figure 2 on page 140; page 141, second paragraph).  In using NaOH to adjust pH during reconstitution, then the resulting reconstituted lyophilized composition rendered obvious by Soares, Ward, Hellman, and Pikal-Cleland further comprises NaOH.  Therefore, instant claim 167 (sodium hydroxide) is rendered obvious.
	A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed February 14, 2022, with respect to the rejection under 35 U.S.C. 103 of claims 153, 164-166, 168, and 172 as being unpatentable over Soares in view of Ward and in light of Zalipsky, the rejection under 35 U.S.C. 103 of claims 157, 158, and 167 as being unpatentable over Soares, Ward, and Zalipsky and further in view of Hellman, and the rejection under 35 U.S.C. 103 of claims 159, 160, and 163 as being unpatentable over Soares, Ward, Zalipsky, and Hellman in further view of Pikal-Cleland, have been fully considered and are persuasive.  In particular, the amendment of claim 153 of modifying the concentrations of the polyalkylene oxide asparaginase, dibasic sodium phosphate, monobasic sodium phosphate, salt (sodium chloride), and sugar (sucrose) has overcome the rejections of record.  Therefore, these rejections have been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited references as necessitated by the amendment.  To the extent Applicant’s arguments are directed to the new ground of rejection, they are unpersuasive.  Applicant asserts that the Examiner has not presented any line of reasoning for why the skilled person would have found it obvious to selectively choose various elements from Soares (alone or in combination with Ward, Zalipsky, Hellman, and/or Pikal-Cleland) to arrive at the claimed invention.  The Examiner respectfully disagrees.  Regarding the presence of the sugar (sucrose) and its concentration, as discussed above in the rejection, it would have been obvious to have included sucrose in the composition of Soares since sucrose serves to stabilize asparaginase and has a protective effect on asparaginase when freeze-dried, as supported by Ward and Hellman.  As for the concentration of sucrose, reasoning is also provided in the rejection for the selection of concentration based on the teachings of Ward and Hellman.  Regarding the concentration of the polyalkylene oxide-asparaginase, it would have been obvious to have varied through routine experimentation the concentration given that the enzymatic activity would have been critical for adjusting doses for the use of L-asparaginase in leukemia treatment as taught in Soares (abstract), and there would have been a reasonable expectation of providing the polyalkylene-oxide-asparaginase at the claimed concentration given that a higher concentration was found suitable in the freeze-dried asparaginase composition of Hellman.  Regarding the concentrations of the salts (dibasic sodium phosphate, monobasic sodium phosphate, and sodium chloride), reasoning is indeed provided for adjusting their concentrations.  See the rejection above in which Pikal-Cleland is cited to support the reasoning.  
Applicant asserts that the Examiner has simply selected certain passages in the cited art to show that one or more elements, when each viewed in isolation, was known and/or could have been optimized.  Applicant cited Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165 (Fed. Cir. 2006) for the following:  “to have a reasonable expectation of success, one must be motivated to do more than merely to ‘vary all parameters or try each of numerous possible choices until one possibly arrived at a successful results, where the prior art gave either no indication which parameters were critical or no direction as to which of the many possible choices is likely to be successful.’”  However, each of the secondary references, specifically Ward, Hellman, and Pikal-Cleland, give indication of the parameters that are critical and provide direction:  Ward and Hellman for inclusion of sucrose and the concentration of sucrose; Soares and Hellman for the concentration of the enzyme; Pikal-Cleland for the concentrations of buffer salts and sodium chloride.  
Applicant further asserts that the skilled person would not have found it obvious to selectively pick and choose elements from Soares and combine them with the secondary references to arrive at the claimed invention without using the claims as a guide.  Applicant then asserts that any myriad of combinations could have been contemplated based on the cited disclosure and the cited art does not suggest that the options are not endless.  The Examiner disagrees since Soares comprises all the components of instant claim 153 except sucrose.  Ward and Hellman provide reasons for including sucrose when freeze-drying asparaginase.  Given that Soares teaches nearly all components of the claimed composition and that Ward and Hellman provide reasons for including sucrose, then it is not a matter of picking and choosing to arrive at a composition comprising all the components when modifying Soares.  It is thus not a matter of selecting from endless options.  As for the concentrations of the components of the claimed composition, the references provide reasons for modifying the concentrations and disclose concentrations of the components that would lead to an expectation of obtaining a freeze-dried asparaginase composition comprising active enzyme (as would be desired by Soares) by including the components at the claimed concentrations. 
	Additionally, Applicant argues that the cited art fails to suggest selecting a PEG-modified asparaginase in the claimed amount, from the many possible modification available to the skilled person or the particular excipients and percentages needed to arrive at Applicant’s claims.  For example, Applicant asserts that the sample described in Soares does not contain any sugar components, particularly sucrose, at the concentrations claimed.  Applicant asserts that the Examiner has not explained why the skilled person would have desired to modify the Soares composition to add a sugar component, asserting that the mere recitation of sugar additives in Ward, without more, does not itself explain why it would be obvious to specifically modify Soares to add sucrose.  However, the stability of the enzyme in a freeze-dried Soares is sought, and Ward demonstrates that sugar additives such as sucrose stabilize asparaginase during freeze-drying.  As explained in the rejection, MPEP 2144.06(I) supports combination of compositions to form a third composition to be used for the very same purpose.  Moreover, Ward and Hellman provide motivation to include sucrose in the composition of Soares since they demonstrate that sucrose has a protective effect on the enzyme when asparaginase is freeze-dried.  In response, Applicant asserts that Ward is primarily directed to unmodified L-asparaginase and thus their stability experiments cannot be translated to Soares which is directed to modified asparaginase.  However, the modification of asparaginase with PEG, as taught by Soares, is still directed to asparaginase in which the asparaginase has its enzymatic activity.  The modification with PEG still allows asparaginase to have its enzymatic activity (Figures 1(A) and 1(b) of Soares).  Thus art regarding stabilizing/protecting asparaginase in general that is freeze-dried, such as Ward and Hellman, speaks to the asparaginase of Soares, regardless of the fact that the asparaginase of Soares is modified with PEG.  Moreover, Soares is directed to stabilizing asparaginase during lyophilization (specifically by PEG modification) while Ward is directed to the effect of saccharide additives (including sucrose) to stabilize asparaginase during lyophilization (abstract).  Since both Soares and Ward are directed to stabilizing asparaginase during lyophilization, then the skilled artisan indeed would have combined Soares and Ward.
	Further still, Applicant asserts that Zalipsky, Hellman, and Pikal-Cleland (alone or in combination) likewise fail to teach or suggest the claimed combination of percentages and excipients with specificity, and therefore do not bridge the gaps described supra.  However, Zalipsky is cited only as evidence to support the rejection of claim 166.  Hellman pertains to using sucrose concentrations higher than the saccharide concentration taught in Ward, provides a reason to use NaOH during reconstitution, and provides a reason to adjust the concentration of sodium chloride.  Furthermore, Pikal-Cleland provides a reason for adjusting the concentrations of dibasic sodium phosphate and monobasic sodium phosphate.  As explained in further detail in the new grounds of rejection under 35 U.S.C. 103, the combination of the references render obvious the instant claims.
	In addition, Applicant asserts that the claimed formulation has an unexpected degree of stability, thereby overcoming the prima facie case of obviousness.  Applicant asserts that the amended claims recite specific amounts of polyethylene glycol-asparaginase, excipients, and percentages set forth in the application in Table 6.  The Examiner recognizes that given that the amounts are per g for the post reconstituted composition, then the amounts of the components convert to the concentrations recited in instant claim 153.  Applicant asserts that the formulation described in Table 6 of Example 1 was found to be highly stable under different stability tests described in the specification at pages 73-83.  It appears that Applicant is asserting that the lyophilized drug product tested in the long-term stability test (results for Lots 1-3 shown in Tables 13-16 on pages 73-76), the accelerated stability test (results for Lots 1-3 shown in Tables 17-20 on pages 76-79), and the heat stress stability test (results for Lots 1-3 shown in Tables 21-24  on pages 80-83) is the lyophilized composition described in Table 6 on page 65.  The Examiner respectfully disagrees since these tests are performed on  lyophilized drug product Lots 1-3 (page 73, lines 3-5) without specifying that the lyophilized drug product Lots 1-3 have the formulation of Table 6.  The Examiner finds that it is not clear that the lyophilized drug product Lots 1-3 has the formulation of Table 6, and thus it is unclear that the stability results shown in Tables 13-24 on page 73-83 are for a composition that is commensurate in scope with the instant claims.
	Applicant asserts that the Office Action improperly dismisses the evidence of unexpected results on the grounds that it is not clear what formulation was tested in stability studies (Lots 1-3) described in Example 1.  In response, Applicant asserts that a person of ordinary skill in the art, reading Example 1 (spanning pages 59-83) as a whole, would understand from the description that the composition tested in the stability tests of Example 1 is the formulation described in Table 6 of the example.  Applicant asserts that the composition described in Table 6 is consistently referred to throughout the example as “the lyophilized composition.”  However, Example 1 does not explicitly state that any reference to a “lyophilized composition” is in reference to the lyophilized composition provided in Table 6.  
	Applicant refers to the different parts of Example 1 (page 7, first paragraph of Remarks) and asserts that based on this description, the skilled person would naturally conclude that the “lyophilized composition” of Lots 1-3 would be the same “lyophilized composition” identified earlier in the same example in Table 6.  The Examiner respectfully disagrees since the specification does not state that any reference to a “lyophilized composition” in Example 1 is limited to the formulation of Table 6, since Table 12 on pages 71-73 provides lot analyses for lyophilized compositions of Lots 1-3 without indicating that the lyophilized compositions have the formulation of Table 6, and since page 73, lines 3-5 does not state that the lyophilized drug product Lots 1-3 have the formulation of Table 6.  Applicant asserts that the Examiner appears to require Applicant to reiterate the components of the lyophilized composition multiple times within the same example.  However, the Examiner is not making such a requirement, and instead finds that it is unclear that the stability test results of pages 73-83 are for a product commensurate in scope with the instant claims.  According to MPEP 716.02(d), objective evidence of nonobviousness must be commensurate in scope with the claims.
	Moreover, even if the stability test results on pages 73-83 are demonstrated to correspond to a composition commensurate in scope with the claims, the stability tests only compare the lyophilized drug product Lots 1-3 to each other:  Figures 8-10 for the long-term stability test, according to page 73, lines 14-15; Figures 11-13 for the accelerated stability test, according to page 76, lines 7-9; Figures 14-16 for the heat stress stability test, according to page 80, lines 6-7.  There is no data to show stability test results for other asparaginase-containing compositions. Thus it is unclear whether the degree of stability is greater than expected/superior.  For only the long-term stability test, there appears to be comparison to a “commercial liquid drug product,” with the statement that “Unlike commercial liquid drug product, which demonstrated an increase in activity and a decrease in purity over time, this trend was not observed for lyophilized compositions” (page 73, lines 12-14); but it is unclear whether the difference in trend is unexpected.  It is unclear whether the results of the stability tests (pages 73-83) are due to the specific concentrations of the components, the PEG modification of the asparaginase, the presence of sucrose, and/or the lyophilization.  
Soares teaches that lyophilization provides an enzymatic drug in a stable form (page 164, right column, second paragraph) and Soares demonstrated that attaching PEG to L-asparaginase improved the stability of L-asparaginase (page 166, left column, last paragraph; Figure 1(B)).  Therefore, it is unclear whether the stability test results on pages 73-83, including the long-term stability test for which there is a reference to a “commercial liquid drug product” (page 73, lines 12-14), show a degree of stability that is greater than expected due to lyophilization and/or PEG modification of the asparaginase (as would be expected by the skilled artisan based on the teachings of Soares).  The stability test results (pages 73-83) do not appear to be drawn to showing that the concentrations of the components or any other aspect of the claimed invention (e.g. PEG modification; sucrose inclusion) are critical for conferring the stability to an unexpected degree.  As pointed out in MPEP 716.02, “Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.”  
	As such, the claims must remain rejected under 35 U.S.C. 103 over the previously cited art.

	No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651